PahkeR, J.
The grievance stated in the plaintiff’s declaration is, that the defendant, maliciously intending to oppress and imprison him, purchased out a certain writ from the office of the clerk, and caused the plaintiff to be arrested, and for want of sufficient bail, to be committed to prison, and there detained : — that this was clone for the purpose of holding him to bail for a much larger sum than was due from the plaintiff, — and that the defendant acted from malice, and a design to oppress and defraud.
It is not alleged that the defendant had not a legal demand against the plaintiff, or that he had not a lawful right to commence a suit in the court to which the writ was returnable, or that the plaintiff might not have been lawfully imprisoned on the demand which the defendant held against him. Nor is it stated that any certain, sum was due, so that the excess might appear, or that the plaintiff was not indebted beyond a certain sum. Nor does it appear from the declaration that the action is terminated.
It seems to be well settled, that in order to sustain an action for a malicious prosecution, the declaration should set forth that the former suit is determined. 1 Saund. 228, b, note; 2 Chitty's Pl. 299, note d; Hobart’s Rep. 267, a, Waterer vs. Freeman; Gilb. Cases in Law and Equity, 214, Jones vs. Givin; 1 Esp. 80, Kirk vs. French; Doug. 215, Fisher vs. Bristow; 2 D. & E. 225, Morgan vs. Hughes. And if there was no debt, the better opinion is that the declaration should allege that fact, or in some terms set forth, substantially, a want of probable cause. Metcalf's Yelverton, 105, a, note 2; 2 Wils. 302, Goslin vs. Wil-cock; 2 Chitty’s Pl. 298, note y; 1 D. & E. 544, Johnstone vs. Sutton; 4 Mass. 435, White vs. Dingley; 3 Day’s Rep. 432, Starling vs. Adams. Contra—Gilb. Cas. 189; 2 Wils. 147, Chapman vs. Pickersgill.
It may be understood, however, that in this case something was due, and that this is intended as an action for maliciously suing out a writ for a larger sum than was due to *160the creditor, when something was in fact due, and requiring him to procure bail to answer for such larger sum. But it is not sufficient to state, in general terms, that the defendant maliciously purchased a writ for the purpose of holding the plaintiff to bail for a larger sum than was due to him. The declaration in such case should allege how much was due, or aver that there was no probable cause of action beyond a certain amount, and then set forth the process which the defendant maliciously purchased. 1 Salk. 14, Savil vs. Roberts; 2 Wils. Rep. 376, Smith vs. Cattel; 1 Camp. Rep. 295, Wetherden vs. Embden; 3 Barn. & Cres. 139, Austin vs. Debnam; 1 Ld. Raym. 503, Robbins vs. Robbins. And it is said in some books that such declaration, also, should show that the suit was terminated. 1 Salk. 15, S. C.; 2 Chitty’s Pl. 294, note e.
Considered either as an action for a malicious prosecution of a suit when nothing was in fact due, or as a suit for maliciously holding to bail in an excessive sum, the declaration is insufficient, and the demurrer well taken

Judgment for the defendant.